Citation Nr: 1814642	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-21 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nervous condition, now claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, to include as secondary to service-connected psychiatric disorder.

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected psychiatric disorder. 


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and April 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO granted service connection for anxiety and depressive disorder, not otherwise specified.  See June 2014 Rating Decision.  However, there is no prohibition against a veteran being service-connected for more than one psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  Thus, the Board will address the petition seeking to reopen a claim for service connection for PTSD.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of 38 U.S.C. § 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality (res judicata) of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

As will be explained below, prior final rating decisions denied the issue of entitlement to service connection for anxiety reaction and nervous condition.  Since the prior denials included consideration of claims for separate diagnoses based on the same symptoms being reported in conjunction with the current claim, the Board concludes that the claim is most appropriately characterized as a petition to reopen a claim of service connection for a nervous condition, now claimed as PTSD, even though the diagnosis of PTSD was not specifically addressed at the time of the prior final denials.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The issue has been recharacterized accordingly on the title page.

The issues of entitlement to service connection for PTSD and a back disability are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for a nervous condition was previously denied by a February 1976 rating decision, of which the Veteran was notified in April 1976; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of documentation constituting new and material evidence within the one-year appeal period.

2. Additional evidence received since April 1976 is not cumulative or redundant of the evidence of record at the time of that decision, relates to unestablished facts necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

3. The Veteran's claim for service connection for a back disability was previously denied by a June 1983 rating decision; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of documentation constituting new and material evidence within the one-year appeal period.

4. Additional evidence received since the June 1983 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to unestablished facts necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1976 rating decision (of which notice was sent in April 1976) denying service connection for a nervous condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

2. The June 1983 rating decision denying service connection for a back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

3. New and material evidence has been received to reopen the Veteran's claims for service connection for a nervous condition, now claimed as PTSD, and a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for PTSD and a back disability is harmless given the favorable determination on that aspect of the claims.

Regarding the claim for PTSD, the Veteran filed a claim for nerves in April 1973.  A July 1973 rating decision denied service connection for a nervous condition based on a finding that there was no relationship between the diagnosed anxiety reaction and the immature personality disorder that had been shown in service.  The Veteran was notified of this decision and his appellate rights in August 1973.  The Veteran did not appeal the July 1973 rating decision, nor was any new and material evidence actually or constructively received within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103; see Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Feb. 8, 2018).  

In October 1975, the Veteran asked that his claim for nerves be reopened.  A February 1976 rating decision continued the denial of service connection for a nervous condition.  The Veteran was notified of this decision and his appellate rights in April 1976.       

Regarding the claim for a back disability, a claim for service connection for a back disability was originally denied in a June 1983 rating decision on the basis that this condition neither occurred in nor was caused by service.  The RO notified the Veteran of its decision and of his appellate rights.  

The Veteran did not appeal the April 1976 or June 1983 decision, nor was any new and material evidence actually or constructively received within a year following the decision; therefore, the decisions became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103; see Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Feb. 8, 2018).  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Regarding the claim of service connection for PTSD, the evidence received since the February 1976 rating decision (of which the Veteran was notified in April 1976) includes an identification of an in-service personal assault, which the Veteran alleges caused PTSD.  See November 2009 Correspondence.  

Regarding the back claim, the evidence received since the June 1983 rating decision includes a letter from the Veteran delineating how his back disability may be caused by his psychiatric disorder.  See November 2009 Correspondence.  The Veteran has been service connected for anxiety and depressive disorders, not otherwise specified.  See June 2014 Rating Decision.  Additionally, the Veteran stated that while in service, he was attacked by antiwar protestors.  The Veteran specified he was repeatedly kicked in his back and that this incident may have resulted in his back disability.  See August 2012 Correspondence.  

This evidence was not before adjudicators when the Veteran's claim for a nervous condition was last denied in February 1976 and his back claim was denied in June 1983, and it is not cumulative or redundant of the evidence of record at the time of those decisions.  It also relates to unestablished facts necessary to substantiate the claims for service connection for PTSD and a back disability, and raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened.


ORDER

New and material evidence having been received, the claims for service connection for a nervous condition, now claimed as PTSD, and back disability are reopened; to this extent only the appeal is granted.


REMAND

A. Social Security Administration (SSA) Records

The evidence of record indicates that the SSA provided VA with SSA records on CD.  See November 2012 SSA National Records Center Letter.  Additionally, the RO appears to have considered these records in its April 2013 rating decision.  Although the record contains a SSA Disability Report completed by the Veteran in July 2012 that appears to have been associated with the claims file prior to when SSA provide records via CD, it does not appear that complete copies of his SSA records are associated with the claims file.  On remand, the SSA records should be associated with the claims file because they could contain information pertinent to the issues on appeal.

B. VA Examination 

1. PTSD

The Veteran alleges that he has PTSD from an in-service personal assault.  See November 2009 Correspondence.  Service personnel records reflect that he experienced behavioral problems during service, which may help to corroborate the occurrence of his personal assault stressor.  38 C.F.R. § 3.304(f)(5).  VA treatment records reflect that he has been receiving treatment for PTSD symptoms.  See, e.g., February 2013 VA treatment record.  Also, the Veteran has been enrolled in a group whose purpose is to promote positive health practices and increase longevity and quality of life among Veterans with PTSD.  See October 2010 VA Psychiatry Note.  Although this evidence indicates the Veteran may have a diagnosis of PTSD, the Veteran was afforded a mental disorders VA examination in May 2014 that specifically indicated that it was for mental disorders other than PTSD.  Therefore, it does not appear that the examiner considered whether the Veteran had a diagnosis of PTSD under DSM criteria.  As such, the May 2014 VA examination is inadequate, and an examination to determine whether the Veteran has PTSD should be completed on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner should determine whether service records and/or other evidence include evidence of behavioral changes that would corroborate the Veteran's alleged personal assault stressor.  If so, the examiner should opine whether the Veteran has PTSD that is related to the verified stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under 38 C.F.R. § 3.304(f)(5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").

2. Back Condition

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the record contains a May 2014 VA opinion indicating, in effect, that the Veteran's back disability was less likely than not due to military service.  The Board finds, however, that the opinion is inadequate, inasmuch as the examiner rests his conclusions on the premise that medical documentation is necessary to show that a chronic back condition has persisted since military service.  This reasoning fails to take into account the Veteran's assertions that he suffered from back pain for the last 30 years.  See August 2012 Correspondence.  The Veteran is competent to report observable symptomatology and there is no reason to doubt the Veteran's creditability.  See Barr, 21 Vet. App. at 307-08.  Additionally, the May 2014 examiner did not consider all the relevant medical evidence because he noted that he did not have access to the Veteran's medical notes concerning a lumbar surgery.  See Nieves-Rodriguez, 22 Vet. App. 295, Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following actions:

1. Associate the Veteran's SSA records with the claims file. 

2. Obtain and associate with the claims file VA treatment records from July 2016 to the present.

3. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disorder to include PTSD.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Determine whether the Veteran has a diagnosis of PTSD in accordance with DSM criteria.

B) If PTSD is diagnosed, then the examiner should render an opinion on whether there is evidence of behavioral changes in the Veteran during service that would be sufficient to corroborate his alleged personal assault stressor.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
		
4. After completing the development requested in items 1 and 2, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his back disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition is related to the Veteran's service, to include from an in-service personal assault in November 1970?

B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused by the Veteran's service-connected anxiety and depressive disorder?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected anxiety and depressive disorder?

For the purposes of providing this opinion, the examiner should consider the Veteran's statements regarding the date of the onset of back pain, continuity of such symptoms, and his description of the in-service incident to be credible.  See August 2012 Correspondence.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).

______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


